The defendant was found guilty, and appealed from the judgment pronounced.
The prisoner was indicted for burglary "in the first degree," and on his trial admitted the breaking and entry with the felonious intent as charged in the bill. The propriety of the admission. *Page 438 
is demonstrated by the decision of this Court in S. v. Fleming,107 N.C. 905, in which the question as to what constitutes a sufficient breaking is fully discussed and illustrated by many authorities.
(691)   The prisoner, however, very seriously insists that the State has failed to adduce sufficient evidence to warrant the jury in finding that the breaking and entry was done in the nighttime, and it will therefore be necessary to recapitulate so much of the testimony as bears upon this point.
Mrs. S. H. Taylor testified that she had an early supper on the night in question, but not earlier than was her custom; that sometime after supper her husband and the other members of the family left the house and went up into the town to be present at an oyster supper at More's hotel: that when they left "it was dark, except what light was given by the moon; that it was after daylight had disappeared," and that the lamps in the house had been lighted sometime before. On cross-examination she stated that it was her habit to have supper "generally about sundown; that it was no earlier that evening than usual; that at that time of the year the moon was up early in the evening, and as the sun descended the moon became brighter; that she did not know what time it was; it was after night; was after daylight down, though early in the night."
Mrs. Galloway, a daughter of Mrs. Taylor, testified that she went with the other members of the family to the oyster supper, but that they did not start for sometime after they had taken supper at home; that when they started the lamps in the house had been lighted, and "it was dark, except the light from the moon; it was after daylight down."
Sir William Blackstone (4 Com., 224) says that "anciently the day was accounted to begin only at sunrising, and to end immediately upon sunset; but the better opinion seems to be that if there be daylight orcrepusculum enough begun or left to discern a man's face withal, it is no burglary. But this does not extend to moonlight, for then many midnight burglars would go unpunished." "In the law of burglary there must not be daylight enough to discern a man's face." Anderson's (692) Law Dic., 709; Comr. v. Chevalier, 7 Dana, Abridgment, 134; S. v. Bancroft, 10 N. H., 105; People v. Griffin, 19 Cal. 578.
It will not avail the prisoner, however, "if there was light enough from the moon, street lamps and buildings, aided by snow, to discern the features of another person." S. v. Morris, 47 Conn. 179. Doctor Wharton says (2 Cr. Law, 1594): "But there are moonlight nights in which the countenance can be discerned far more accurately than on some foggy days; and besides this, what such light is depends upon the vision of the witness. The jury must determine the question independently of this capricious test." Some authorities declare "that by *Page 439 
nighttime is meant that period between the termination of daylight and the earliest dawn in the morning."
Applying either of the tests above mentioned, we are entirely satisfied that there was sufficient testimony to warrant the finding of the jury that the offense was committed in the nighttime. The exception is therefore without merit.
We see no error in the refusal of the court to charge the jury "that they might convict for a lesser offense than that charged in the bill of indictment, as provided in section 996 of The Code." This being an inhabited dwelling house, and the prisoner having admitted the breaking and entering, as well as the actual taking of the money, the only question to be determined was whether it was done in the nighttime. If done in the nighttime, it was burglary in the first degree, and if not done in the nighttime, the prisoner would have been guilty of larceny, and not of a substantive offense under the section of The Code referred to. His Honor told the jury that if they were not satisfied beyond a reasonable doubt that the offense was committed in the nighttime, they should return a verdict of larceny. This was all that the prisoner was entitled to, as the law does not require the court to charge the jury without reference to the admissions or the evidence. S. v. Fleming.supra.                                                             (693)
The prisoner's counsel, in addressing the jury, commented upon the trial of Harry Taylor (an accomplice who had been previously tried), and his sentence to the State's prison for twenty years. Upon objection being made, his Honor remarked "that the trial of Harry Taylor had nothing to do with this case." In this we see no error, and the exception in this respect must be overruled.
Although the alleged errors in the charge are not specifically assigned, and the exception is to "the charge as given" (McKinnon v. Morrison,104 N.C. 354), and ought not to be considered, we have nevertheless examined into the whole record, and after a careful scrutiny, have been unable to discover any error which entitles the prisoner to a new trial.
NO ERROR.
Cited: S. v. Gadberry, 117 N.C. 823, 831; S. v. Covington, ib., 864;S. v. Locklear, 118 N.C. 1159; S. v. Freeman, 122 N.C. 1017. *Page 440